Citation Nr: 0600965	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-35 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability of the 
cervical and thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1963 to July 1965.

The veteran initially claimed entitlement to service 
connection for a neck and back disability in April 2003.  
This appeal arose from an August 2003 decision of the 
Department of Veterans Affairs (VA) which denied the claim.

The veteran provided personal testimony at a videoconference 
hearing which was chaired by the undersigned Veterans  Law 
Judge in February 2005.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT


1.  The veteran has a currently diagnosed disability of the 
cervical and thoracic spine.  

2.  The veteran sustained a thoracic spine injury in service.

3.  The evidence of record is in equipoise as to the question 
of whether the veteran's current cervical and thoracic spine 
disability is related to the in-service injury. 


CONCLUSION OF LAW

A disability of the cervical and thoracic spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for neck 
and back disability.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claim in the 
February 2004 statement of the case.  
In a letter dated October 1, 2004, the veteran was provided 
with the requirements of law in a section entitled "What 
Must the Evidence Show to Support Your Claims?"   
Specifically, he was advised that in order to establish 
service connection, the evidence must show three things: a 
current disability, an injury in service or a disease that 
began in service, and a relationship between the two.  

Crucially, the veteran was specifically informed of VA's duty 
to assist him in the development of his claim in VCAA letters 
dated May 22, 2003 and October 1, 2004.  Specifically, he was 
advised that VA was responsible for obtaining relevant 
records from any federal agency.  See the October 1, 2004 
VCAA letter, page 5.  
He was also informed in the May 2003 letter that VA would, on 
his behalf, make reasonable efforts to obtain relevant 
records not held by a federal agency, which could include 
records from state or local governments, private doctors and 
hospitals, or current or former employers.  The veteran was 
further informed that VA would assist him by providing a 
medical examination if necessary to decide the claim.  [A VA 
medical examination was in fact provided in July 2003.]  The 
veteran was informed that "It's still your responsibility to 
support your claim with appropriate evidence."  

The veteran was specifically advised by the October 2004 
letter:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the "give us everything you've got" requirement 
found in 38 C.F.R. § 3.158(b) in that it informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
He has been notified of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim. The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claim.
The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim. 
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records, post-service medical 
records, and the report of a VA examination, which will be 
discussed below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law. 
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005). The veteran has been ably represented by his service 
organization, and he has been afforded the opportunity to 
present personal testimony at a videoconference hearing.  The 
Board accordingly finds that due process considerations have 
been satisfied.

The Board will accordingly move on to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the  claim.  See 38 C.F.R. § 
3.303(b) (2005).


Analysis

As discussed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service disease of injury; and (3) medical 
nexus between the two.

With respect to element (1), the July 2003 VA examiner 
entered a diagnosis of degenerative disc disease and 
spondylosis of the cervical and thoracis spine.  In March 
2004, A.V.P., M.D rendered a similar diagnosis, degenerative 
cervicothoracic disc disease.  Element (1) is therefore 
satisfied.  

With respect to in-service disease or injury, the Board will 
separately address disease and injury.  

There is no indication of spine disease in service or for a 
number of years thereafter.  It appears that a back disorder 
was initially diagnosed approximately at the time of the 
veteran's initial claim in early 2003.   The presumption 
pertaining to arthritis found in 38 C.F.R. §§ 3.307 and 3.309 
is therefore not applicable in this case.  

There is, however, evidence of an in-service injury.  The 
veteran testified as to this during his personal hearing.  He 
described being injured in a parachute jump. 
See the February 2005 hearing transcript, pages 3-6.  The 
Board notes that the veteran's DD form 214 indicates that he 
completed Basic Airborne Training.  

Moreover, and significantly in the Board's estimation, 
service medical records verify upper back problems.  
Specifically, a June 1964 dispensary note of the Engineer 
Battalion, Airborne Division, shows a complaint of "T5 
radicular pain."  A July 1964 x-ray was normal.  An April 
1965 entry begins with the words "pt. has a bad back", to 
include tenderness in the thoracic spine as well as radiation 
to the chest wall.  The impression was mild thoracic 
radiculitis.  Element (2) has therefore been met.

As for element (3), medical nexus, the July 2003 VA examiner 
rendered two diagnoses:  (1) injury of the cervical and 
thoracic spine during a parachute jump in 1964; and (2) 
degenerative disc disease of the cervical and thoracic spine.  
The examiner did not in so many words link the two, although 
such a conclusion may reasonably be drawn.  Dr. A.V.P., in a 
March 2004 report, noted that the veteran gave a history of 
chronic cervical and thoracic pain, "which dates back to his 
injury as a paratrooper years ago when he was in the 
service."  Like the VA examiner, Dr. A.V.P. stopped short of 
definitively linking the in-service injury to the veteran's 
current neck and upper back pain. 

The Board has considered remanding this case for a more 
definitive medical opinion.  However, after reviewing the 
file and in particular the hearing transcript, the Board 
believes that service connection may be granted based on 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b), 
discussed above.

It is clear that the veteran complained of upper spine 
problems in service.  The notation "pt. has a bad back" 
carries with it a connotation of an ongoing problem.  The 
veteran has reported subsequent and ongoing neck and upper 
back problems 
ever since the 1964 parachute jump.  His reports have been 
consistently made to every health care provider of record.  
The weakness in the veteran's presentation is that all such 
complaints are of recent vintage, starting in December 2002, 
several decades after he left military service.  However, 
just as no remote post-service medical records support his 
claim, there are no medical records to the contrary. With the 
exception of the service medical records, the first medical 
treatment records of any sort are in 2002.  

There is no evidence of an intercurrent injury.  Although the 
veteran fell and severely injured his ankle in October 2002, 
which evidently precipitated his seeking medical help from VA 
two months later, it appears from the x-ray reports and 
physicians' comments that his thoracic and cervical spine 
arthritis began much earlier.

There is also the matter of the veteran's hearing testimony 
to the effect that he has had neck and back problems 
continually since the 1964 parachute jump.  Based on demeanor 
evidence, the undersigned, who presided at the hearing, sees 
no reason to doubt the veteran's testimony, which was taken 
under oath.    

Finally, although the two physicians did not definitively 
link the parachute jumping incident in service and the 
veteran's currently diagnosed cervical and thoracic spine 
disability, it appears that they saw such a connection.  The 
did not, for example, express any disagreement with such a 
conclusion, nor did they posit any other cause, such as 
aging, for the degenerative disc disease.

In conclusion, the Board believes that the evidence in this 
case is in equipoise as to the crucial element of medical 
nexus.  Under such circumstances, doubt must be resolved in 
the veteran's favor.  Element (3), and therefore all 
elements, has been satisfied.  The benefit sought on appeal 
is accordingly allowed.  

Additional comment

The Board wishes to make it clear that its grant of service 
connection does not extend to the lumbar spine.  There were 
no lumbar spine complaints in service, there appears to be no 
lumbar spine diagnosis currently, and the veteran himself 
does not appear to be seeking service connection for a lumbar 
spine disability.


ORDER

Service connection for disability of the cervical and 
thoracic spine is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


